Case: 1:17-md-02804-DAP Doc #: 1054 Filed: 10/23/18 1 of 3. PageID #: 26484




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í60)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,057 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                          Oct 22, 2018
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1054 Filed: 10/23/18 2 of 3. PageID #: 26485




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                  SCHEDULE CTOí60 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


CALIFORNIA CENTRAL

                                   Zenith Insurance Company et al v. Amerisourcebergen
  CAC        2       18í08479      Drug Corporation et al

FLORIDA SOUTHERN

  FLS        1       18í23684      Siebler v. Purdue Pharma, LP et al

GEORGIA MIDDLE

                                   LEE COUNTY GEORGIA v.
  GAM        1       18í00187      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al
                                   HOSPITAL AUTHORITY OF BLECKLEY COUNTY
  GAM        5       18í00366      v. AMERISOURCEBERGEN DRUG CORPORATION
                                   et al

INDIANA NORTHERN

  INN        4       18í00074      Benton County v. Purdue Pharma LP

LOUISIANA MIDDLE

                                   Claiborne Parish v. AmerisourceBergen Drug
  LAM        3       18í00872      Corporation et al

MISSISSIPPI NORTHERN

                                   City of Iuka, Mississippi v. Amerisourcebergen Drug
  MSN        1       18í00182      Corporation et al
                                   Monroe County, Mississippi v. Amerisourcebergen
  MSN        1       18í00183      Drug Corporation et al

MISSOURI WESTERN

                                   Livingston County, Missouri v. AmerisourceBergen
 MOW         5       18í06146      Drug Corporation et al
Case: 1:17-md-02804-DAP Doc #: 1054 Filed: 10/23/18 3 of 3. PageID #: 26486


NEW YORK NORTHERN

                                   City of Syracuse, New York v. Purdue Pharma, L.P. et
  NYN        5       18í01184      al

NORTH CAROLINA EASTERN

                                   Chowan County v. AmerisourceBergen Drug
  NCE        2       18í00051      Corporation et al
                                   Currituck County v. AmerisourceBergen Drug
  NCE        2       18í00052      Corporation et al
